ORDER

LINN, Circuit Judge.
Tommy W. Ross moves for an extension of time to file his “request for review,” which the court treats as a motion for leave to file his petition for review out of time. The court considers whether Ross’ petition for review should be dismissed as untimely
On October 21, 2002, the Merit Systems Protection Board issued a final decision in Ross’ case, specifying that its decision was final and that any petition for review must be filed with this court within 60 days of receipt of the Board’s decision. Ross received the decision “on or about” October 24, 2002. More than 60 days later the court received a letter from Ross’ doctor. A few days after that, the court received a petition for review from Ross’ counsel. Even assuming that Ross is correct in asserting that a letter from his doctor “is sufficient to be considered as an original petition for review,” it was not received by this court until January 2, 2003, more than 60 days after Ross’ receipt of the Board’s decision.
Our review of a Board decision is governed by 5 U.S.C. § 7703(b)(1), which provides that “[notwithstanding any other provision of law, any petition for review must be filed within 60 days after the date the petitioner received notice of the final order or decision of the Board.” This filing period is “statutory, mandatory, [and] jurisdictional.” Monzo v. Dept. of Transportation, Federal Aviation Administration, 735 F.2d 1335, 1336 (Fed.Cir.1984). Thus, under the time provision of the statute, Ross’ petition for review was due in this court within 60 days of receipt of the Board’s final decision, i.e., by December 23, 2002. See Fed. R.App. P. 25(a) *925(a filing is not timely unless the clerk receives the papers -within the time fixed for filing). Because it was received after that date, this court must dismiss Ross’ petition as untimely.
Accordingly,
IT IS ORDERED THAT:
(1) The motion for leave to file out of time is denied.
(2) Ross’ petition for review is dismissed.
(3) Each side shall bear its own costs.